[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]AMENDED DECISION
The court amends its August 6, 1991 judgment entered inIdeal Concrete Forms, Inc. with respect to the date of March 27, 1989 cited in the first sentence on page 2 of that decision.
The first full paragraph on page 2 of the decision should read as follows:
        On May 16, 1991, Ideal filed a separate complaint C.A. 91-3523.[1] The separate claim was filed to vacate the default judgment entered in C.A. 89-1614.
Counsel shall prepare an appropriate final amended judgment reflecting the court's original rulings and this amendment thereto.